FILED
                             NOT FOR PUBLICATION                            MAR 22 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


OSAMA MIKHO ORAHA,                               No. 14-72123

               Petitioner,                       Agency No. A096-742-979

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Osama Mikho Oraha, a native of Iraq and citizen of Canada, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s denial of his motion to reopen. We have jurisdiction under 8

U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          ** The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny the petition

for review.

      The agency did not abuse its discretion by denying as untimely Oraha’s

motion to reopen on the basis of ineffective assistance of counsel, where he filed

the motion over two years after his final order of removal, see 8 C.F.R.

§ 1003.23(b)(1), and he failed to demonstrate the due diligence necessary to

warrant equitable tolling of the filing deadline, see Avagyan v. Holder, 646 F.3d

672, 679 (9th Cir. 2011) (equitable tolling is available when a petitioner has

exercised due or reasonable diligence and tolling period should end . . .when

petitioner definitively learns of the harm resulting from counsel’s deficiency, or

obtains vital information bearing on the existence of his claim (internal quotation

marks and citation omitted)).

      Because untimeliness is dispositive, we do not reach Oraha’s remaining

contentions regarding eligibility for relief from removal. See Simeonov v. Ashcroft,

371 F.3d 532, 538 (9th Cir. 2004) (“As a general rule courts . . . are not required to

make findings on issues the decision of which is unnecessary to the results they

reach.”).

      PETITION FOR REVIEW DENIED.




                                           2                                     14-72123